UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1575



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN E. BISHOP, f/d/b/a Ray’s Leisure Time
Shop,

                                              Defendant - Appellant,

          and


MARY ANN BISHOP; WEST VIRGINIA BUREAU OF
EMPLOYMENT PROGRAMS; WEST VIRGINIA DEPARTMENT
OF TAX AND REVENUE,

                                                          Defendants.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Joseph Robert Goodwin, District
Judge. (CA-96-2057-5)


Submitted:   April 20, 2001                   Decided:   May 21, 2001


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Sheatsley, GORMAN, SHEATSLEY & COMPANY, L.C., Beckley,
West Virginia, for Appellant. Paula M. Junghans, Acting Assistant
Attorney General, Rebecca Aline Betts, United States Attorney,
Gilbert S. Rothenberg, John A. Nolet, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stephen E. Bishop appeals from the district court’s orders

denying his motion for a hearing and granting the government’s

motion to set aside a satisfaction of judgment that was allegedly

entered by mistake. Bishop contends that the district court should

have held a hearing and allowed him to present evidence as to the

scope of the agreement.   He also contends that the court erred in

determining that the agreement settled some, rather than all, of

the government’s claims against him.    Having previously granted

Bishop’s uncontested motion to submit on briefs, we have reviewed

the briefs, the joint appendix, and the district court’s opinions

and find no abuse of discretion and no reversible error.   Accord-

ingly, we affirm on the reasoning of the district court.    United

States v. Bishop, No. CA-96-2057-5 (S.D.W. Va. July 9, 1999 & Mar.

3, 2000).



                                                           AFFIRMED



                                 2